              Case 2:11-cr-00070-RAJ Document 503 Filed 09/16/21 Page 1 of 1




 1                                                               The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                              UNITED STATES DISTRICT COURT FOR THE
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
     UNITED STATES OF AMERICA,                              NO. 2:11-cr-00070-RAJ
10
                               Plaintiff
11                                                          ORDER GRANTING MOTION
                                                            TO SEAL EXHIBITS A AND B
12
13                       v.
     ROMAN SELEZNEV
14
                               Defendant.
15
16          Based upon the motion of the United States, and the representations made therein,
17 and the Court finding good cause, it is HEREBY ORDERED that:
18        The United States’ Motion to Seal (Dkt. 499) is GRANTED. Exhibits A and B to
19 the Government’s Response to Defendant’s Motion for Compassionate Release shall
20 remain under seal because they contain medical records of the defendant and are not
21 permitted to be made publicly available.
22          DATED this 16th day of September, 2021.
23
24
25
                                                          A
                                                          The Honorable Richard A. Jones
26                                                        United States District Judge
27
28
     ORDER TO SEAL - 1                                                    UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Roman Seleznev, 2:11-cr-00070-RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
